                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


MICHAEL K. BROWN,

               Plaintiff,

         v.                                            Case No. 18-CV-1653

KURT PICKNELL, KEVIN WILLIAMS,
JOHN DELANEY, J. S. SAWYERS,
S. SAX, SGT. SAULTELL,
SGT. CRAIG, CO BARDECKI,
CO SCHMIDT, and CO PHILLIPS,

               Defendants.


                                        ORDER


         Plaintiff Michael K. Brown, a Wisconsin state prisoner, filed this civil rights

case alleging that the defendants subjected him to unconstitutional conditions of

confinement when he was confined at the Walworth County Jail. He alleges that his

“living area, eating area, sleeping quarters, and bathing/shower area contain mold,

mildew, moss on the walls, dead flies, bugs, overhead dirt in the eating area, the

ventilation system, overhead lighting and ceiling tiles, at times falling onto the tables

and food trays.” (ECF No. 1 at 2-3.) Brown also alleges that he (and the former

plaintiffs 1) asked the defendants to address these issues so as not to be exposed to

“harmful agents[.]” (Id. at 3.) The defendants have filed a motion for summary




1
    Brown originally filed the complaint along with three other inmates.



          Case 2:18-cv-01653-WED Filed 09/03/20 Page 1 of 20 Document 83
judgment (ECF No. 58) as has Brown (ECF No. 73). The motions are ready for

resolution.

      The parties have consented to United States magistrate judge jurisdiction

pursuant to 28 U.S.C. § 636(c) and General Local Rule 73 (E.D. Wis.).

              THE PARTIES’ SUMMARY JUDGMENT SUBMISSIONS

      After extending the dispositive motion deadline several times, the court

ultimately set the deadline at February 7, 2020. (ECF No. 56.) The defendants timely

filed their summary judgment motion on that date. (ECF No. 58.) Brown filed a

combined response to defendants’ motion for summary judgment and his own motion

for summary judgment on April 28, 2020. (ECF No. 73.) On April 30, 2020, the court

accepted Brown’s untimely motion for summary judgment, ordered that the

defendants’ reply in support of their motion for summary judgment and their

response to Brown’s motion for summary judgment were due on July 17, 2020, and

ordered that Brown’s reply in support of his motion for summary judgment was due

on July 31, 2020. (ECF No. 74.) The defendants timely filed their summary judgment

reply and their response to Brown’s summary judgment motion. (ECF No. 76.) Brown

filed a motion for extension of time to file his reply in support of his motion for

summary judgment, which the court granted in part, thereby extending his reply

deadline from July 31, 2020 to August 31, 2020. (ECF Nos. 75, 79.)

      On August 28, 2020, Brown filed a combined reply brief in support of his motion

for summary judgment and brief in opposition to the defendants’ motion for summary

judgment. (ECF No. 80.) He also filed 86 pages of exhibits, proposed findings of fact

                                         2



       Case 2:18-cv-01653-WED Filed 09/03/20 Page 2 of 20 Document 83
in support of his motion for summary judgment, and a response to the defendants’

proposed findings of fact. (ECF Nos. 80-2, 81, 82.)

       The court will accept Brown’s reply brief. The court will not consider Brown’s

other August 28, 2020 submissions because it did not grant him leave to file

additional materials in response to the defendants’ summary judgment motion or in

support of his own motion. See Civ. L. R. 7(i)(E.D. Wis.) (“Any paper, including any

motion, memorandum, or brief, not authorized by the Federal Rules of Civil

Procedure, these Local Rules, or a Court order must be filed as an attachment to a

motion requesting leave to file it.”); see also Civ. L.R. 56(b) (E.D. Wis.).

                             FACTUAL BACKGROUND

       This section is taken from the Defendants’ Proposed Findings of Fact. (ECF

No. 60.) Because Brown did not timely respond to the defendants’ proposed findings

of fact, they are undisputed for purposes of summary judgment. See Civil L.R. 56(b)(4)

(E.D. Wis.).

   A. Brown’s Detention and Day Room Facilities at the Walworth County
      Jail

       Brown was booked at the Walworth County Jail on July 13, 2018, on charges

stemming from Walworth County Case Numbers 18-CF-347 and 18-CF-371. (ECF

No. 60, ¶ 5.) Brown entered a guilty plea on both cases on November 13, 2018. (Id.,

¶ 6.) He was transferred out of the jail on January 24, 2019. (Id., ¶ 7.)

       Brown was primarily housed in the B Pod at the jail. (ECF No. 60, ¶ 8.) The B

Pod consists of a day room that is about 3,850 square feet, a gym/exercise area, forty-


                                            3



        Case 2:18-cv-01653-WED Filed 09/03/20 Page 3 of 20 Document 83
eight single-occupant cells, six showers, and one general use toilet. (Id., ¶ 9.) The

single-occupant cells in the B Pod are each about sixty-four square feet and each

contain a door, a window, a raised bed, a small writing desk, and a porcelain

toilet/sink combination with a mirror mounted above the sink. (Id., ¶ 10.)

       Inmates in the B Pod eat their meals in the day room. (ECF No. 60, ¶ 12.)

Tables are cleaned and sanitized following every meal and also every night at 10:00

p.m. (Id., ¶ 13. Inmates may also clean the tables by using cleaning supplies that are

available every day until 3:00 p.m. or by requesting cleaning supplies from the

correctional officer on duty. (Id.)

   B. Walworth County Jail Policies and Procedures

       1. Inmate Grievance Policy

       When Brown was confined at the jail the inmate complaint policy directed

inmates to file complaints (sometimes referred to as “grievances”) in a kiosk located

in their pod that was available to inmates during all times except during lockdown.

(ECF No. 60, ¶¶ 16-17.) Inmates had their own account on the kiosk. (Id., ¶ 18.)

Inmates could log into the kiosk using their own account and type their complaint,

which is sent to supervisory staff for resolution within seven days. (Id., ¶¶ 18-19.)

The inmate could log back into the kiosk to receive the response. (Id., ¶ 20.)

       2. Jail Cleaning Policies for Inmates and Inmate Workers

       Jail inmates have a responsibility to maintain a clean environment. (ECF No.

60, ¶ 21.) Cleaning supplies provided to inmates included a mop-bucket with cleaning

solution, mop, ringer, broom, cleaning solutions in three bottles (sanitizer, bathroom

                                          4



        Case 2:18-cv-01653-WED Filed 09/03/20 Page 4 of 20 Document 83
cleaner, and glass cleaner), a “toilet bucket” (standard bucket with toilet bowl brush

and liquid toilet cleaner), and rags for using the cleaning solutions. (Id., ¶ 22.) These

supplies were left out until 3:00 p.m., but inmates could request the cleaning supplies

at any time from a correctional officer. (Id., ¶ 23.)

      Inmates were required to have their bunks and cells clean each morning for

inspection. (ECF No. 60, ¶ 24.) At about 9:00 a.m., officers conducted an inspection of

all inmate cells for cleanliness. (Id., ¶ 25.) Cell inspection included review of the

following: (1) the bed is made properly; (2) all items are properly stored in the inmate’s

footlocker; (3) the cell is generally clean, including the vents, toilet and sink, and

window sill; (4) the sprinkler is undamaged or has no new damage; and (5) garbage

has been emptied. (Id., ¶ 26.) Once inspection was completed, inmates who met the

inspection standard were released to daily activities. (Id., ¶ 27.)

      In addition to inmates cleaning their individual living quarters, inmate

workers were assigned to clean the common areas of the jail. (ECF No. 60, ¶ 29.) At

about 10:00 p.m. a correctional officer locked down all pods except for designated

inmate workers, who then cleaned the common areas. (Id., ¶ 31.) Nightly cleaning by

these Inmate Workers included: dust mopping or wet mopping all tiled areas,

vacuuming all carpeted areas, and cleaning and wiping down all tables, showers,

common toilets, common doors, common windows, inmate telephones, kiosks, and the

gym. (Id., ¶ 32.) Inmate workers also cleaned the common eating area by wiping down

tables, chairs, and the floor after every meal. (Id., ¶ 33.)



                                            5



        Case 2:18-cv-01653-WED Filed 09/03/20 Page 5 of 20 Document 83
       3. Jail Repair, Outside Servicer Policies, and Inspections

       If jail staff observe any damaged or non-functioning areas that need repair,

they are required to contact the sergeant on duty with a description of the repair

issue. (ECF No. 60, ¶ 34.) Additionally, if jail staff observe any vermin and/or pests,

they are required to immediately notify the sergeant on duty. (Id., ¶ 35.) The sergeant

then makes an entry on the “pest control book” located in Central Records. (Id., ¶ 36.)

If the pest control requires immediate attention, the sergeant or jail administration

will report to a member of facilities staff to correct the problem. (Id., ¶ 37.)

       A report for maintenance and/or pest control is directed to the maintenance

department, which determines whether maintenance and/or pest control can be

conducted by maintenance staff or whether an outside servicer should be contacted.

(ECF No. 60, ¶ 38.) The jail contracts with Airmark for clean-up of any hazardous

materials, including blood and feces. (Id., ¶ 39.) The jail also contracts with Wil-kil

Pest Control for pest control management within the jail. (Id., ¶ 40.) Employees of

Wil-kil come to the jail every two weeks to determine whether any pest control

requests have been placed by the jail. (Id., ¶ 41.) Finally, Walworth County contracts

with Balestrieri Group for any concern regarding mold or other abatement procedures

and for air quality testing. (Id., ¶ 42.)

       The air system at the jail is maintained bi-annually. (ECF No. 60, ¶ 43.) All

supply and return vents are cleaned bi-annually or as needed. (Id., ¶ 44.) This

includes replacing the pre-filter and filter and cleaning the interior of the housing for

each of the jail’s twenty-eight filtration units. (Id., ¶ 45.)

                                             6



        Case 2:18-cv-01653-WED Filed 09/03/20 Page 6 of 20 Document 83
      The jail is also inspected annually by the Wisconsin Office of Detentions. (ECF

No. 60, ¶ 46.) During the times that Brown was housed in the jail, the jail passed its

inspection and did not have any negative feedback with respect to the issues of which

Brown now complains. (Id., ¶ 47; ECF No. 61-5, Exhibit E, Walworth County Jail

2018 Annual Inspection Report Letter; ECF No. 61-6, Exhibit F, Walworth County

Jail 2019 Annual Inspection Report Letter.)

   C. Brown’s Complaints Regarding the Jail

      1. Brown’s Claims Regarding Moss, Mildew, and Mold – Showers and
         Sleeping Area

      Brown alleges that moss, mildew and mold were found in the showers - on the

lighting, the walls, and on the ceiling. (ECF No. 60, ¶ 49.) He also alleges that a small

amount of mold could be seen under the sink in his sleeping area. (Id., ¶ 50.) Brown

has not had these substances tested to determine if, in fact, they were moss, mildew,

or mold nor does he have photographic evidence of the moss, mildew, or mold. (Id.,

¶ 51.) Brown acknowledges that the alleged moss appeared to be in one particular

shower and that, if and when this occurred, he was usually able to avoid using that

particular shower. (Id., ¶ 52.) He described the mold and mildew as “shower scum

and mildew buildup.” (Id., ¶ 53.) The day room and Brown’s sleeping quarters were

generally free of such substances. (Id., ¶ 54.)

      Brown has never been told by a medical professional that he was diagnosed

with an illness or injury attributable to any alleged moss, mildew, or mold in the jail.

(ECF No. 60, ¶ 55.) When asked to describe any alleged psychological impact that he


                                           7



       Case 2:18-cv-01653-WED Filed 09/03/20 Page 7 of 20 Document 83
attributes to the alleged moss, mildew, or mold in the jail, Brown responded: “I think

it’s – makes you want to clean.” (Id., ¶ 56.)

       2. Brown’s Claims Regarding Bugs and Dirt – Day Room and Common Areas

       Brown alleges that there were dead bugs in the light fixtures, on the

windowsills, and sometimes near the drains at the jail. (ECF No. 60, ¶ 58.) Brown

admits that he has seen similar conditions outside of his incarceration. (Id., ¶ 59.)

Brown has never been told by a medical professional that he was diagnosed with an

illness or injury attributable to bugs in the jail. (Id., ¶ 60.)

       Brown alleges there was dirt in the vents and the ceiling tiles and that the

ceiling tiles were discolored. (ECF No. 60, ¶ 62.) He admits that he has no knowledge

of the jail’s ventilation system. (Id., ¶ 63.) Brown also admits that he was allowed to

sweep the floors, wipe down fixtures, and otherwise clean the alleged dirt. (Id., ¶ 64.)

Brown has never been told by a medical professional that he was diagnosed with an

illness or injury attributable to any alleged dirt in the jail. (Id., ¶ 65.)

       3. Brown’s Complaints to the Individual Defendants

       Brown did not speak personally to Sheriff Picknell, K. Williams, John Delaney,

or J.S. Sawyers and has no proof that any of these individuals knew of his complaints

before he filed this lawsuit. 2 (ECF No. 60, ¶ 66.) Brown included them in this lawsuit




2Brown believes that on one occasion he may have spoken to Delaney or J.S. Sawyers
in his Pod when a group came in to look at new telephones, and that Brown mentioned
that things were not clean; however, Brown cannot recall exactly what he said nor
does he know the individual to whom he was speaking. (ECF No. 60, ¶ 67.) The
individual told Brown that he was free to clean anything in the jail. (Id., ¶ 68.)
                                           8



        Case 2:18-cv-01653-WED Filed 09/03/20 Page 8 of 20 Document 83
because he learned that they represent the jail’s administration. (Id., ¶ 69.) Brown

did not speak personally with S. Sax or Sergeant Craig about his complaints and has

no proof that they knew of his complaints before he filed this lawsuit. (Id., ¶ 70.)

      Brown may have complained to Sergeant Saultell on one occasion, where

Brown may have told Sergeant Saultell about an issue in the showers, and Sergeant

Saultell responded by telling Brown to file a grievance on the issue. (ECF No. 60,

¶ 71.) Brown acknowledges that Sergeant Saultell’s instruction to file a grievance

was the proper response. (Id., ¶ 72.)

      Brown alleges that he complained to CO Bardecki about bugs and that, in

response, Bardecki gave him disinfectant. (ECF No. 60, ¶ 74.) Brown also complained

to Bardecki about dirt on the ceiling and Bardecki instructed him to file a grievance.

(Id., ¶ 75.) Brown acknowledges that Bardecki’s instruction to file a grievance was

the proper response because inmates cannot clean the ceiling. (Id., ¶ 76.)

      Brown sometimes complained to CO Schmidt about the day room being dirty,

and Schmidt allowed him access to cleaning supplies, albeit not always at the moment

Brown wanted them. (ECF No. 60, ¶ 77.) When Brown complained to Schmidt about

the showers being dirty, Schmidt told Brown that, per jail policy, inmate workers

were responsible for cleaning the showers at night. (Id., ¶ 78.)

      Brown complained to CO Phillips about the ventilation system and dirt on the

ceiling. (ECF No. 60, ¶ 79.) Phillips responded by telling Brown to file a grievance

because inmates could not clean the ceiling. (Id., ¶ 80.) Brown also believes that

Phillips attempted to contact maintenance to inspect the vents. (Id., ¶ 81.)

                                           9



       Case 2:18-cv-01653-WED Filed 09/03/20 Page 9 of 20 Document 83
      4. Brown’s Use of Cleaning Procedures and the Grievance System

      Brown understood the cleaning policies at the jail and that inmates had a

responsibility for cleaning their own living areas. (ECF No. 60, ¶ 82.) Brown cleaned

“[p]retty much any area that I could reach” with the cleaning supplies provided. (Id.,

¶ 84.) Brown was able to clean throughout the day and would wipe down tables, clean

the day room, and clean his cell. (Id., ¶ 85.)

      Brown was aware that the jail had a complaint policy in place while he was at

the jail. (ECF No. 60, ¶ 86.) He used the grievance process throughout his time at the

jail. (Id., ¶87.) Brown filed four complaints regarding dirt and dust at the jail. (Id., ¶

88.) In response to these complaints, Brown was told to notify his housing officer, as

maintenance requests must go through that person under jail policy. (Id., ¶ 89.)

Additionally, Brown filed two complaints regarding bugs. (Id., ¶ 90.) In response to

these complaints Brown was told that maintenance had been notified. (Id., ¶ 91.) The

logbook notes that maintenance was called to B Pod twice on the day Brown

submitted his first complaint about bugs and again in the days following. (Id., ¶ 92.)

      Brown did not file any grievances with respect to mold, mildew, or moss during

his time at the jail. (ECF No. 60, ¶ 93.)

                       SUMMARY JUDGMENT STANDARD

      “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986); Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986); Ames v. Home

                                            10



       Case 2:18-cv-01653-WED Filed 09/03/20 Page 10 of 20 Document 83
Depot U.S.A., Inc., 629 F.3d 665, 668 (7th Cir. 2011). “Material facts” are those under

the applicable substantive law that “might affect the outcome of the suit.” See

Anderson, 477 U.S. at 248. A dispute over a “material fact” is “genuine” if “the

evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Id.

       A party asserting that a fact cannot be or is genuinely disputed must support

the assertion by:

        (A) citing to particular parts of materials in the record, including
        depositions, documents, electronically stored information, affidavits or
        declarations, stipulations (including those made for purposes of the
        motion only), admissions, interrogatory answers, or other materials;
        or (B) showing that the materials cited do not establish the absence or
        presence of a genuine dispute, or that an adverse party cannot produce
        admissible evidence to support the fact,

Fed. R. Civ. P. 56(c)(1). “An affidavit or declaration used to support or oppose a motion

must be made on personal knowledge, set out facts that would be admissible in

evidence, and show that the affiant or declarant is competent to testify on the matters

stated.” Fed. R. Civ. P. 56(c)(4).

                                     DISCUSSION

       The defendants contend that Brown failed to exhaust his administrative

remedies with respect to his claims of mold, mildew, and moss because he did not file

a grievance raising those issues. (ECF No. 59 at 12-14.) The defendants further

contend that they lacked personal involvement in Brown’s claims. (Id. at 14-16.) They

also contend that Brown’s claims fail as matter of law under the Fourteenth



                                           11



       Case 2:18-cv-01653-WED Filed 09/03/20 Page 11 of 20 Document 83
Amendment (while he was a pretrial detainee) and the Eighth Amendment (after his

conviction). (Id. at 16-27.)

       Brown contends that the court should enter summary judgment in his favor.

(ECF No. 73 at 9.) He states that he and other inmates filed grievances regarding the

hazardous conditions and that jail staff and administration did “absolutely

nothing[.]” (Id. at 2.) Brown states that cleaning supplies were dispensed at the

officers’ discretion and that there was no consistency regarding the availability or

access to the supplies. (Id. at 3.) He says that the inmate cleaning crew did not have

a checklist to complete, jail staff did not inspect their work, and that they usually

only cleaned for about ten minutes out of the hour they had to clean. (Id.) Brown says

that jail staff and administration are given notice before annual inspections and that

prior to the inspection was the only time “any discernable attempt was made to keep

the Jail facility at a reasonable level of hygienic detail.” (Id.) Brown states that the

bug/insect infestation was and is common knowledge to staff and administration. (Id.

at 6.) He says that the fact that meals are served in an area where dirt and debris

fall freely from ceiling vents and tiles while insects buzz and swarm is not acceptable,

even in an uncivilized world. (Id. at 7.) Brown says that he and the former plaintiffs

exhausted all of their available administrative remedies. (Id.)

       Brown also states that he has been diagnosed with PTSD directly related to

the issues he encountered at the jail. (Id. at 5.) He submitted “Psychological Notes”

from a December 11, 2019, “PSU Clinical Contact” at Redgranite Correctional

Institution, where he is currently incarcerated. (ECF No. 73-3.) This document, which

                                          12



       Case 2:18-cv-01653-WED Filed 09/03/20 Page 12 of 20 Document 83
is not certified or authenticated, see Fed. R. Evid. 901, states that Brown was

diagnosed with PTSD related to a previous PREA (Prison Rape Elimination Act)

complaint: “It would appear that Inmate’s anxiety related to perceived cleanliness (or

lack thereof) has become enmeshed with his psychological response to the PREA

incident so that the two have become amalgamated into a singular traumatic event

that conceptualizes as ‘County.’” (ECF No. 73-3 at 1.)

      In his reply Brown contends that jail policy shows that the jail’s administrative

staff, including supervisors and sergeants, are required to inspect areas in need of

cleaning and respond to grievances. (ECF No. 80 at 1-2.) Brown contends that jail

policy therefore shows that he correctly named jail administrative staff and

supervisors as defendants. (Id.)

   A. Exhaustion of Administrative Remedies

      The Prison Litigation Reform Act states that “[n]o action shall be brought with

respect to prison conditions under section 1983 . . . until such administrative remedies

as are available are exhausted.” 42 U.S.C. § 1997e(a); see Porter v. Nussle, 534 U.S.

516, 532 (2002); Hernandez v. Dart, 814 F.3d 836, 841-42 (7th Cir. 2016). Exhaustion

of available administrative remedies “means using all steps that the agency holds

out, and doing so properly (so that the agency addresses the issues on the merits).”

Woodford v. Ngo, 548 U.S. 81, 90 (2006) (quoting Pozo v. McCaughtry, 286 F.3d 1022,

1024 (7th Cir. 2002)).

      The jail requires inmates to file grievances using their own account on the

kiosk located on their unit. Brown filed four grievances raising the issue of dirt and

                                          13



       Case 2:18-cv-01653-WED Filed 09/03/20 Page 13 of 20 Document 83
dust in the jail and two grievances raising the issue of bugs, but he did not file a

grievance raising the issue of mold, moss, and mildew. Brown says that other inmates

filed grievances raising this issue and he includes a grievance that former plaintiff

Skotzke submitted raising the issue of mold, moss, and mildew in the showers. (ECF

No. 73-2 at 1.) But the fact that another inmate may have exhausted his

administrative remedies does not mean that Brown exhausted his own

administrative remedies. Because Brown did not submit a grievance about alleged

mold, moss, or mildew, he failed to exhaust his available administrative remedies on

that issue. Thus, his claim raising that issue is dismissed. See Pozo, 286 F.3d at 1025

(To satisfy the exhaustion requirement, “a prisoner must file complaints and appeals

in the place, and at the time, the prison’s administrative rules require.”).

   B. Conditions of Confinement

      While he was at the jail Brown was initially a pretrial detainee and, once

convicted, a convicted prisoner. Brown’s claims during the period he was a pretrial

detainee are analyzed under the Fourteenth Amendment. See Hardeman v. Curran,

933 F.3d 816, 821-22 (7th Cir. 2019) (citing Kingsley v. Hendrickson, 135 S. Ct. 2466,

2473 (2015)). His claims during the period he was a convicted prisoner arise under

the Eighth Amendment. Farmer v. Brennan, 511 U.S. 825, 834-35 (1994).

      To succeed on a claim under the Fourteenth Amendment Brown must show

that that the defendants acted “with purposeful, knowing, or reckless disregard of the

consequences” of their actions. Miranda v. Cty. of Lake, 900 F.3d 335, 354 (7th Cir.

2018). It is not enough to show they acted with negligence or even gross negligence.

                                          14



       Case 2:18-cv-01653-WED Filed 09/03/20 Page 14 of 20 Document 83
See Williams v. Ortiz, 937 F.3d 936, 942 (7th Cir. 2019) (citing McCann v. Ogle Cty.,

909 F.3d 881, 886 (7th Cir. 2018)). Brown also must show that the conditions of his

confinement were objectively unreasonable; that is, he must show that the conditions

were not “‘rationally related to a legitimate non-punitive governmental purpose’” or

that they were “‘excessive in relation to that purpose.’” Hardeman, 933 F.3d at 822

(citing Kingsley, 135 S. Ct. at 2473). The court must “focus on the totality of facts and

circumstances” that the defendants faced and “gauge objectively—without regard to

any subjective belief held by the individual—whether the response was reasonable.”

Williams, 937 F.3d at 942. Thus, to prevail on his claim that the conditions of

confinement violated his constitutional rights as a pretrial detainee, Brown must

prove: (1) the conditions in question were objectively serious; (2) the defendants acted

purposefully, knowingly, or recklessly with respect to the consequences of their

actions; and (3) the defendants’ actions were objectively unreasonable – that is, “not

rationally related to a legitimate governmental objective or . . . excessive in relation

to that purpose.” Kingsley, 135 S. Ct. at 2473-74.

      Brown describes the jail as having dead flies and overhead dirt in the lights

above the tables in the day room where inmates ate their meals. He says that

sometimes the dead bugs would fall from the overhead lights onto the table while he

was eating. These conditions are a far cry from conditions that courts have found to

be objectively unreasonable. See, e.g., White v. Monohan, 326 F. App’x 385, 388 (7th

Cir. 2009) (unpublished) (though a “close case,” plaintiff stated claim where he alleged

that bugs, cockroaches, spiders, wasps, and bees bit and stung him so often that he

                                           15



       Case 2:18-cv-01653-WED Filed 09/03/20 Page 15 of 20 Document 83
sustained permanent injuries, including scars, wounds, sores, and internal injuries);

Sain v. Wood, 512 F.3d 886, 894 (7th Cir. 2008) (holding that “a prolonged pest

infestation, specifically a significant infestation of cockroaches and mice, may be

considered a deprivation” of constitutional magnitude); Antonelli v. Sheahan, 81 F.3d

1422, 1431 (7th Cir. 1996) (plaintiff’s allegations that cockroaches “were ‘everywhere,’

‘crawling on his body’ (along with mice) and ‘constantly awaken[ing]’ him, and

‘causing the environment to be unsanitary’” stated a cognizable claim under 42 U.S.C.

§ 1983); Gray v. Hardy, 826 F.3d 1000, 1007 (7th Cir. 2016) (plaintiff’s evidence of

filthy living conditions, an alleged lack of cleaning supplies, and prolonged pest

infestation in his cell “present[ed] triable issues of fact for a jury [to] determine the

degree of both physical and psychological harm he suffered as a result of the

infestations and dirt”); Byrd v. Hobart, 761 F. App’x 621, 624 (7th Cir. 2019)

(summary judgment for defendants reversed where inmate had provided evidence

that prison kitchen was so overrun with mice and cockroaches as to create an

unsanitary environment that presented a substantial and obvious risk of foodborne

illness or worse); French v. Owens, 777 F.2d 1250, 1255 (7th Cir. 1985)) (approving

district court’s determination that prison kitchen, commissary, and food storage areas

were unsanitary because they were infested with mice and roaches, among other

conditions, as well as the lower court’s issuance of a general directive requiring that

the kitchen be maintained to provide inmates with safe, sanitary and nutritious food);

see also Smith v. Dart, 803 F.3d 304, 312 (7th Cir. 2015) (pretrial detainee failed to



                                           16



       Case 2:18-cv-01653-WED Filed 09/03/20 Page 16 of 20 Document 83
allege harm stemming from presence of spider nests, cockroaches, and mice in the

Cook County Jail, and thus failed to state a claim under the Fourteenth Amendment).

      Brown also says that the vents blew dirty air that discolored the ceiling tiles

and covered surfaces in dust. The Seventh Circuit has “continually espoused a

prisoner’s right to adequate ventilation.” Bd. v. Farnham, 394 F.3d 469, 487 (7th Cir.

2005); Martin v. Tyson, 845 F.2d 1451, 1456 (7th Cir. 1988); Shelby Cnty. v. Westlake,

798 F.2d 1085, 1087 (7th Cir. 1986). When a plaintiff alleges “direct physical

manifestation of the harm caused by the poor ventilation, as well as the quite likely

possibility for future health problems,” he has satisfied the objective prong of a

constitutional violation. Farnham, 394 F.3d at 486. In Farnham, state prison inmates

alleged that their jail’s heating and air flow system “issued a constant flow of black

fiberglass dust” that caused frequent nosebleeds and exacerbated one of the plaintiff's

pre-existing asthma. Id. at 473, 475. On appeal, the Seventh Circuit affirmed denial

of the defendants’ motion for summary judgment and held that such allegations were

“sufficient to constitute an objectively serious harm” under the Eighth Amendment.

Id. at 486.

      Brown has not submitted evidence showing that the alleged dirty air blowing

from the vents was harmful or caused him harm. Moreover, it is undisputed that the

jail has all vents cleaned and air filters changed semi-annually. When the filters are

changed, the filter unit, including filter and pre-filter, are cleaned. It is undisputed

that, to assist with pest control, the jail requires inmates to keep their cells clean and

provides them with cleaning supplies, available on the unit before 3:00 p.m. and

                                           17



       Case 2:18-cv-01653-WED Filed 09/03/20 Page 17 of 20 Document 83
available by request after 3:00 p.m. Brown was allowed to sweep the floors, wipe down

fixtures, and otherwise clean any alleged dirt and dust. The jail also has inmate

workers clean the common areas every night and after every meal. In addition, the

jail has a contract with exterminator Wil-Kil for pest control on a bi-weekly basis.

Based on the above-described conditions, the case law, and the jail’s cleaning and

maintenance policies, Brown cannot show that he experienced objectively serious

conditions at the jail.

       Even if Brown had established an objectively serious condition, he has not

shown that the defendants acted unreasonably. For starters, Brown acknowledges

that he sued defendants Picknell, Williams, Delaney, and Sawyers only because he

learned that they represent the jail’s administration. But Brown cannot hold these

defendants liable merely because of their supervisory positions. Under § 1983,

“[g]overnment officials may not be held liable for the unconstitutional conduct of their

subordinates under a theory of respondeat superior.” Ashcroft v. Iqbal, 556 U.S. 662,

676 (2009). Thus, “a plaintiff must plead that each Government-official defendant,

through the official’s own individual actions, has violated the Constitution.” Id. To be

held liable under 42 U.S.C. § 1983, the supervisor “must know about the conduct and

facilitate it, approve it, condone it, or turn a blind eye for fear of what they might

see.” Sanville v. McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001). Because Brown has

offered no evidence that Picknell, Williams, Delaney, or Sawyers were aware of his

grievances, let alone any evidence that they acted unreasonably in response to any

such grievances, he has no § 1983 claim against them.

                                          18



       Case 2:18-cv-01653-WED Filed 09/03/20 Page 18 of 20 Document 83
      Nor is there any evidence that defendants Sax or Craig were aware of Brown’s

complaints or that they had any interaction with him when he was at the jail. Thus,

they cannot be liable to him under § 1983. See Colbert v. City of Chicago, 851 F.3d

649, 657 (7th Cir. 2017) (To establish liability under § 1983, however, “[t]he plaintiff

must demonstrate a causal connection between (1) the sued officials and (2) the

alleged misconduct.”).

      Regarding the remaining defendants, Brown says that he may have

complained to Saultell on one occasion and, if he did, Saultell told him to file a

grievance. When Brown complained to Bardecki about dirt on the ceiling, Bardecki

gave Brown disinfectant and told him to submit a grievance. When Brown complained

to Schmidt about dirty showers (Brown’s unexhausted claim), Schmidt provided him

with cleaning supplies and told him that inmate workers would clean the showers.

And when Brown complained to Phillips about the ventilation, Phillips called

maintenance and told Brown to submit a grievance. A reasonable factfinder could not

conclude that these defendants acted with reckless disregard to Brown’s complaints.

      Because Brown’s claims fail under the Fourteenth Amendment’s objective

standard, they must also fail under the Eighth Amendment’s more strenuous

deliberate indifference standard. See Farmer, 511 U.S. at 834-35.

      THEREFORE, IT IS ORDERED that the defendants’ motion for summary

judgment (ECF No. 58) is GRANTED.

      IT IS FURTHER ORDERED that Brown’s motion for summary judgment

(ECF No. 73) is DENIED.

                                          19



       Case 2:18-cv-01653-WED Filed 09/03/20 Page 19 of 20 Document 83
      IT IS FURTHER ORDERED that the Clerk of Court enter judgment

dismissing this case.

      This order and the judgment to follow are final. A dissatisfied party may appeal

this court’s decision to the Court of Appeals for the Seventh Circuit by filing in this

court a notice of appeal within 30 days of the entry of judgment. See Federal Rule of

Appellate Procedure 3, 4. This court may extend this deadline if a party timely

requests an extension and shows good cause or excusable neglect for not being able

to meet the 30-day deadline. See Federal Rule of Appellate Procedure 4(a)(5)(A).

      Under limited circumstances, a party may ask this court to alter or amend its

judgment under Federal Rule of Civil Procedure 59(e) or ask for relief from judgment

under Federal Rule of Civil Procedure 60(b). Any motion under Federal Rule of Civil

Procedure 59(e) must be filed within 28 days of the entry of judgment. The court

cannot extend this deadline. See Federal Rule of Civil Procedure 6(b)(2). Any motion

under Federal Rule of Civil Procedure 60(b) must be filed within a reasonable time,

generally no more than one year after the entry of the judgment. The court cannot

extend this deadline. See Federal Rule of Civil Procedure 6(b)(2).

      A party is expected to closely review all applicable rules and determine, what,

if any, further action is appropriate in a case.

      Dated at Milwaukee, Wisconsin this 3rd day of September, 2020.




                                                   WILLIAM E. DUFFIN
                                                   U.S. Magistrate Judge
                                           20



       Case 2:18-cv-01653-WED Filed 09/03/20 Page 20 of 20 Document 83
